Exhibit 10.15

 

EXCLUSIVE PATENT SUBLICENSE AGREEMENT

 

This EXCLUSIVE PATENT SUBLICENSE AGREEMENT (this “Agreement”) is made as of
April 24, 2015 (the “Effective Date”) by and between Next Dimension
Technologies, Inc., a corporation organized under the laws of California, having
its principal office at 1 West Mountain Street, #11, Pasadena, CA 91102 (“NDT”),
and CDx, Inc., a corporation organized under the laws of Delaware, having its
principal office at 4225 Executive Square Suite 600, La Jolla, CA 92037 (“CDx”).
NDT and CDx are each referred to herein as such or, individually, as a “Party”
or, collectively, as “Parties.”

 

BACKGROUND

 

A. Pursuant to an Amended and Restated License Agreement between NDT and the
California Institute of Technology (“University”) dated April 11, 2014 (the
“University License Agreement”), NDT obtained an exclusive license to certain
patents and a non-exclusive license to certain other patents, in each case
relating to chemical sensing technology; and

 

B. The Parties have entered into that certain Joint Development Agreement dated
November 1, 2013, as amended (“Joint Development Agreement”) pursuant to which
CDx engaged NDT to develop certain chemical sensing technology; and

 

C. NDT owns or has rights under certain patent rights relating to chemical
sensing technology; and

 

D. CDx desires to obtain an exclusive sublicense under such patent rights, and
NDT desires to grant such a sublicense to CDx, all on the terms and conditions
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein below and other consideration, the receipt and sufficiency of which is
hereby acknowledged, NDT and CDx hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
meanings indicated:

 

1.1 “Accessory” means any product, device, article of manufacture, or
composition of matter in the CDx Field of Use that is not a Sublicensed Product
and that (1) requires the use of a Sublicensed Product, or (2) is intended for
primary use in conjunction with a Sublicensed Product. For the avoidance of
doubt, exclusions from the definition of “Accessory” include, but are not
limited to, data, software and the like.

 

1.2 “Affiliate” means with respect to either Party, any corporation, limited
liability company or other legal entity which directly or indirectly controls,
is controlled by, or is under common control of the subject Party as of the
Effective Date of this Agreement. For the purpose of this Agreement, “control”
shall mean the direct or indirect ownership of at least fifty-one percent (51%)
of the outstanding shares on a fully diluted basis or other voting rights of the
subject entity to elect directors, or if not meeting the preceding, any entity
owned or controlled by or owning or controlling at the maximum control or
ownership right permitted in the country where such entity exists. In addition,
a party’s status as an Affiliate shall terminate if and when such control ceases
to exist.

 

 

 

  

1.3 “CDx Field of Use” means the use of sensors and their associated hardware,
software, or signal processing technology to characterize cannabis or to detect
or to quantify compounds in cannabis except for applications in law enforcement.

 

1.4 Deductible Expenses” means the following expenses incurred in connection
with sales or licensing of Sublicensed Products to the extent actually paid by
CDx or an Affiliate in accordance with generally recognized principles of
accounting: (a) sales, use or turnover taxes; (b) excise, value added or other,
taxes or custom duties; (c) transportation, freight, and handling charges, and
insurance on shipments to customers; (d) trade, cash or quantity discounts or
rebates to the extent actually granted; (e) agent fees or commissions paid to
third parties; and (f) rebates, refunds, and credits for any rejected or
returned Sublicensed Products or because of retroactive price reductions,
rebates or chargebacks.

 

1.5 “Technology” means proprietary information, know-how, procedures, methods,
prototypes, or designs existing as of the Effective Date that is requested from
NDT by CDx and consented to by NDT.

 

1.6 “Law” means, individually and collectively, any and all laws, ordinances,
orders, rules, rulings, directives and regulations of any kind whatsoever of any
governmental or regulatory authority within the applicable jurisdiction.

 

1.7 “Sublicensed Product” means any product, device, system, article of
manufacture, composition of matter, or process or service in the CDx Field of
Use that is covered by, or is made by a process covered by, any valid claim of
the NDT Exclusive Licensed Patent Rights or NDT Nonexclusive Licensed Patent
Rights or that utilizes Technology in material part.

 

1.8 “NDT Core Patent Rights” means that subset of NDT Exclusive Licensed Patent
Rights and NDT Nonexclusive Licensed Patent Rights listed in Exhibit C attached
hereto.

 

1.9 “NDT Exclusive Licensed Patent Rights” means NDT’s rights under: (a) all
patents and patent applications listed in Exhibit A attached hereto, (b) any
patents issuing therefrom; and (c) any patents or patent applications claiming a
right of priority thereto (including reissues, reexaminations, renewals,
extensions, divisionals, continuations, continued prosecution applications,
continuations-in-part and foreign counterparts of any of the foregoing), except
for those patents or patent applications listed in Exhibit B.

 

1.10 “NDT Nonexclusive Licensed Patent Rights” means NDT’s rights under: (a) all
patents and patent applications listed in Exhibit B attached hereto, (b) any
patents issuing therefrom; and (c) any patents or patent applications claiming a
right of priority thereto (including reissues, reexaminations, renewals,
extensions, divisionals, continuations, continued prosecution applications,
continuations-in-part and foreign counterparts of any of the foregoing), except
for those patents or patent applications listed in Exhibit A.

 

-2-

 

 

1.11 “Net Revenue” means all amounts received by CDx and/or its Affiliates from
the sale, licensing, or other distribution (whether commercial or not) to other
parties of Sublicensed Products, less Deductible Expenses.

 

1.12 “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.

 

1.13 “Royalty Term” means the period commencing on the Effective Date and
continuing until the expiration, revocation, invalidation, or unenforceability
of any or all intellectual property rights (whether under patent, copyright, or
trade secret) licensed to CDx hereunder, unless earlier terminated pursuant to
the terms of this Agreement.

 

1.14 “Territory” means all of the countries and territories in the world.

 

1.15 “Third Party” means any Person other than NDT, CDx or its Affiliates.

 

1.16 “Valid Claim” means: (a) a claim of an issued patent within the NDT
Exclusive Licensed Patent Rights or NDT Nonexclusive Licensed Patent Rights that
has not (i) expired or been canceled, (ii) been finally adjudicated to be
invalid or unenforceable by a decision of a court or other appropriate body of
competent jurisdiction (and from which no appeal is or can be taken), (iii) been
admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise, or (iv) been abandoned in accordance with or as permitted by the
terms of this Agreement or by mutual written agreement; or (b) a claim included
in a pending patent application within the NDT Exclusive Licensed Patent Rights
or NDT Nonexclusive Licensed Patent Rights which claim is being actively
prosecuted in accordance with this Agreement and which has not been (i)
canceled, (ii) withdrawn from consideration, (iii) finally determined to be
unallowable by the applicable governmental authority (and from which no appeal
is or can be taken), or (iv) abandoned in accordance with or as permitted by the
terms of this Agreement or by mutual written agreement.

 

ARTICLE 2
SUBLICENSES

 

2.1 Grant of Sublicense to CDx. Subject to the terms and conditions of this
Agreement, NDT hereby grants to CDx with effect from the Effective Date the
following licenses:

 

(a) an exclusive, royalty-bearing license under the NDT Exclusive Licensed
Patent Rights listed in Exhibit A to make, have made, use, sell, and offer for
sale Sublicensed Products in the Territory in the CDx Field of Use;

 

(b) a non-exclusive, royalty-bearing license under the NDT Nonexclusive Licensed
Patent Rights listed in Exhibit B to make, have made, use, sell, and offer for
sale Sublicensed Products in the Territory in the CDx Field of Use; and

 

-3-

 

  

(c) a non-exclusive, royalty-bearing license under the Technology to make, have
made, use, sell, and offer for sale Sublicensed Products in the Territory in the
CDx Field of Use;

 

These licenses are personal to and nontransferable by Licensee, except as
provided in Section 13.2 (Assignment).

 

2.2 Reservation of Rights; Government Rights. CDx acknowledges that these
licenses are subject to: (a) the reservation of the University’s right to make,
have made, import, use, sell and offer for sale Sublicensed Products for
noncommercial educational and research purposes, but not for commercial sale or
other commercial distribution to third parties; and (b) any existing right of
the U.S. Government under Title 35, United States Code, Section 200 et seq. and
under 37 Code of Federal Regulations, Section 401 et seq., including but not
limited to the grant to the U.S. Government of a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced any invention
conceived or first actually reduced to practice in the performance of work for
or on behalf of the U.S. Government throughout the world. In addition, CDx
acknowledges that the University reserves the right to grant the NDT Exclusive
Licensed Patent Rights and associated technology to other non-profit
institutions for educational and research purposes. CDx agrees that all
Sublicensed Products covered by an NDT Exclusive Licensed Patent Right, and to
be sold, licensed, distributed or used by or on behalf of CDx or its Affiliates
in the United States, shall be manufactured substantially in the United States
to the extent (if at all) required by 35 U.S.C. Section 204.

 

2.3 Sublicensing. CDx shall not have the right to grant further sublicenses
without express prior written permission of NDT. Any terms pertaining to further
sublicenses shall be the subject of a separate written agreement.

 

2.4 Preferential Purchaser Status. CDx agrees that NDT and University shall be
entitled to purchase Sublicensed Products from CDx for educational, research or
other noncommercial purposes on pricing terms that are at least as favorable as
any commercial pricing made available by CDx to any Third Party.

 

2.5 No Other Rights. The parties agree that neither this Agreement, nor any
action of the parties related hereto, may be interpreted as conferring by
implication, estoppel, or otherwise, any license or rights under any
intellectual property rights of NDT or the University other than as expressly
and specifically set forth in this Agreement, regardless of whether such other
intellectual property rights are dominant or subordinate to the NDT Exclusive
Licensed Patent Rights or the NDT Nonexclusive Licensed Patent Rights. The
parties agree that neither this Agreement, nor any action of the parties related
hereto, may be interpreted as conferring by implication, estoppel, or otherwise,
any license or rights from CDx or its Affiliates to NDT or the University,
including, but not limited to, all data, testing results and correlation of the
data and testing results (“Data”) generated by CDx regarding any sensor or
sensor array, which Data is the sole and exclusive property of CDx, unless
ownership is otherwise designated in a Joint Development Agreement. The Data is
provided to NDT for sensor development solely for CDx and its Affiliates.

 

-4-

 

 

ARTICLE 3

LICENSE FEE AND ROYALTIES

 

3.1 License Fee. In partial consideration of the rights and licenses granted by
NDT hereunder, CDx shall pay to NDT a license fee of                            
payable within thirty (30) days after the Effective Date.

 

3.2 Timing and Computation. All royalties hereunder shall be computed on a
quarterly basis for the quarters ending March 31st, June 30th, September 30th,
and December 31st of each calendar year. Royalties for each such quarter shall
be due and payable within thirty (30) days after the end of such quarter.

 

3.3 Valid Claims. For any country in which the NDT Exclusive Licensed Patent
Rights or NDT Nonexclusive Patent Rights include a Valid Claim, CDx shall pay
NDT royalties as follows:

 

(a)                     %) of Net Revenues attributable to each Sublicensed
Product that is a sensor or sensor array not purchased from NDT by CDx or its
Affiliates and that is made, sold, licensed, distributed or used, by or on
behalf of CDx or its Affiliates in such country;

 

(b)                     %) of Net Revenues attributable to each Sublicensed
Product that is not a sensor or sensor array and that is made, sold, licensed,
distributed or used, by or on behalf of CDx or its Affiliates in such country;

 

(c)                     %) of Net Revenues attributable to each Accessory of a
Sublicensed Product that is not a sensor or sensor array and that is made, sold,
licensed, distributed or used, by or on behalf of CDx or its Affiliates in such
country;

 

3.4 Technology. For any country in which the NDT Exclusive Licensed Patent
Rights or NDT Nonexclusive Patent Rights do not include a Valid Claim, CDx shall
pay NDT a royalty of                     %) of Net Revenues for each Sublicensed
Product made, sold, licensed, distributed or used by or on behalf of CDx or its
Affiliates for a period of five (5) years from a first commercial sale.

 

3.5 Minimum Annual Royalties. During the Term and in further consideration of
the rights and licenses granted by NDT hereunder, CDx shall pay to NDT minimum
annual royalties in the amount of                         ), which amount shall
be payable in equal quarterly installments and which shall be creditable against
the royalties payable to NDT pursuant to Sections 3.3 and 3.4. This minimum
annual royalty shall be increased to                            ) at the
beginning of the calendar quarter immediately after the earliest to occur of (a)
the second anniversary of the Effective Date or (b) the first commercial sale of
a Sublicensed Product. For any partial calendar year, such minimum annual
royalty shall be determined on a pro rata basis.

 

-5-

 

  

3.6 Bundled Products and Services. In the event that Sublicensed Products are
sold, licensed, distributed or used in combination with one or more other
products or services which are not Sublicensed Products, the Net Revenues for
such combination products will be calculated on a country-by-country basis by
multiplying actual net sales (calculated on the basis as if they were Net
Revenues) of such combination products by the fraction A/(A+B) where A is the
average invoice price, during the relevant quarterly period, of the Sublicensed
Product when sold or licensed separately by CDx or an Affiliate, and B is the
average invoice price during such period of any other product(s) or services in
the combination when sold or licensed separately by CDx or an Affiliate. If the
products or services in the combination that are not Sublicensed Products have
not been sold or licensed separately by CDx or an Affiliate in the relevant
quarterly period, Net Revenues shall be calculated by multiplying actual net
sales (calculated on a basis as if they were Net Revenues) of such combination
products by the fraction A/C where A is the average invoice price, during the
last quarterly period, of the Sublicensed Product when sold or licensed
separately and C is the average invoice price of the combination product during
such period. If the Sublicensed Product has not been sold or licensed separately
by CDx or an Affiliate in the last quarterly period, regardless of whether the
combination product without the Sublicensed Product is sold or licensed
separately, Net Revenues shall be calculated as in the immediately preceding
sentence except that A shall be the total manufacturing cost of Sublicensed
Product and C shall be the total manufacturing cost of the combination.

 

3.7 Third Party Offset. If CDx or an Affiliate is required to make any payment
(including, but not limited to, royalties or other license fees) to one or more
third parties to obtain a patent license in the absence of which it could not
legally make, import, use, sell, or offer for sale Sublicensed Products in any
country, and CDx provides NDT with reasonably satisfactory evidence of such
third-party payments, such third-party payments shall be fully creditable
against royalties owed to NDT hereunder, provided that in no one year shall the
aggregate of all such expenses be credited against more than
                   %) of royalty payments to NDT. Any greater amount of such
expenses may be carried over and credited against royalties owed in future
years, subject in every case to the 25% annual cap for that year.

 

3.8 Currency Conversion. For the purpose of determining royalties payable under
this Agreement, any Net Revenues denominated in currencies other than U.S.
dollars shall be converted into U.S. dollars according to the noon buying rate
of the Federal Reserve Bank of New York on the last business day of the
quarterly period for which such royalties are calculated.

 

3.9 Convenience of the Parties. NDT and CDx acknowledge that each of the
royalties set forth in this Section 3 represents an integrated royalty
established for the convenience of the parties in order to avoid the technical,
legal and accounting complexities of analyzing and apportioning the relative
contributions of the various forms of patent, copyright, and/or trade secret
rights licensed to, and the various forms of technical assistance (if any)
provided to, CDx in connection with the Sublicensed Products.

 

3.10 CDx shall keep complete and accurate production and accounting records
relating to commercialization of Sublicensed Products. NDT shall be entitled to
have an independent CPA periodically audit such records upon thirty (30) days’
notice, during CDx’s normal business hours, to determine CDx’s compliance with
the provisions of this Article 3. CDx shall reimburse NDT one hundred percent
(100%) of any unpaid royalties resulting from any noncompliance discovered as a
result of any such audit; and CDx shall also pay NDT an additional
                   %) of the entire amount of any underpayment exceeding ten
percent (10%) of the corresponding amount previously paid. Such audits shall be
at NDT’s expense, and shall occur no more than once annually, except that in the
case of any underpayment exceeding ten percent (10%) of the amount actually
paid: (a) CDx shall reimburse NDT for the cost of such audit; and (b) NDT shall
be entitled to conduct additional quarterly audits, at CDx’s expense, until any
such audit demonstrates that CDx is in compliance with its obligations under
this Agreement.

 

-6-

 

 

3.11 Royalty Payments and Reports. Royalties due under this Article 3 shall be
payable on a country-by-country and Sublicensed Product-by-Sublicensed Product
basis until the expiration of the last-to-expire issued Valid Claim covering
such Sublicensed Product in such country, or if no such patent has previously
issued in a country, until the fifth anniversary of the first commercial sale of
Sublicensed Product in any country. For so long as royalties are payable under
this Agreement, CDx shall provide a royalty report in writing to NDT on or
before April 30th, July 31st, October 31st, and January 31st of each year. The
report shall include, for all Sublicensed Products that are sold or otherwise
distributed by CDx and its Affiliates, on a country-by-country basis:

 

(a) a description of all Sublicensed Products;

 

(b) number of Sublicensed Products sold;

 

(c) total revenues from each of the Sublicensed Products received by CDx and its
Affiliates;

 

(d) Deductible Expenses for each of the Sublicensed Products;

 

(e) Net Revenues from Sublicensed Product(s);

 

(f) royalties on Net Revenues due to NDT; and

 

(h) foreign currency conversion rate and calculations (if applicable) and total
royalties due.

 

Each such report shall also set forth an explanation of the calculation of the
royalties payable hereunder and be accompanied by payment of the royalties shown
by said report to be due NDT.

 

3.12 Single Royalty. No more than one royalty payment shall be due with respect
to a sale of a particular Sublicensed Product. No multiple royalties shall be
payable because any Sublicensed Product, or its manufacture, sale or use is
covered by more than one Valid Claim in a given country.

 

3.13 Milestone Payments. CDx shall make the following one-time payments to NDT
when cumulative Net Revenue from Sublicensed Products in the Territory reach
certain thresholds as set forth in the table below for the first time. Each
milestone payment by CDx to NDT under this Section 3.13 shall be payable only
once, and in no event shall the aggregate amount to be paid by CDx under this
Section 3.13 exceed                         ).

 

-7-

 

 

Threshold for cumulative Net Revenue in the Territory  Milestone Payment
                                                                       
                                   

  

ARTICLE 4
DILIGENCE

 

4.1 Diligence. CDx agrees to use reasonable efforts to commercially introduce
Sublicensed Product(s) as soon as practicable. CDx shall be deemed to have
satisfied its obligations under this Section 4.1 if CDx invests at least
                   ) per year in research and development activities towards the
commercialization of Sublicensed Product(s) in the Territory for the CDx Field
of Use until annual gross sales of Sublicensed Products equals or exceeds
                   ). For the purpose of this Section 4.1, research and
development investments include amounts expended by CDx itself, directly or
through its Affiliates for both internal research development and research and
development activities performed on CDx’s behalf by third parties.

 

4.2 Reporting. On each yearly anniversary of the Effective Date and upon NDT’s
request, CDx shall issue to NDT a detailed written report on its progress in
introducing commercial Sublicensed Product(s). Such report shall be considered
confidential information of CDx subject to Article 7.

 

4.3 Failure to Commercialize. If CDx is not fulfilling its obligations under
Section 4.1, and NDT so notifies CDx in writing, NDT and CDx shall negotiate in
good faith any additional efforts to be taken by CDx. If the parties do not
reach agreement within thirty (30) days of NDT’s written notice, NDT may
terminate this Agreement pursuant to Article 10.

 

ARTICLE 5

PROSECUTION AND ENFORCEMENT

 

5.1 Maintenance of Core Patent Rights. During the term of this Agreement, NDT
shall take all commercially reasonable efforts to maintain in force the NDT Core
Patent Rights. Renewal fees due for the maintenance of the NDT Core Patent
Rights and the fees required to prosecute pending Core Patent Rights will be
paid by either NDT or a Third Party. In the event that any payment or fee is due
for the continued maintenance or prosecution of the NDT Core Patent Rights and
neither NDT nor another party has paid those fees, NDT will notify CDx
immediately and within 30 days for CDx to act to protect those patent rights at
CDx’s sole option. This section 5.1 does not limit any of the other rights or
obligation of either party under this Agreement.

 

5.2 Maintenance of Non-Core Patent Rights. Notwithstanding its obligations under
section 5.1, NDT will have no obligation to maintain or prosecute patent rights
that are not Core Patent Rights. If NDT declines to file, prosecute or maintain
any patent rights that are not Core Patent Rights, then NDT will notify CDx and
CDx may elect to assume responsibility for such filing, prosecution or
maintenance at its expense in NDT’s name. NDT agrees to fully cooperate with CDx
in filing, prosecuting, and maintaining any such patent applications and
patents, and NDT agrees to execute any documents as shall be necessary for such
purpose.

 

-8-

 

  

ARTICLE 6
LITIGATION

 

6.1 Enforcement. Both NDT and CDx agree to promptly notify the other in writing
should either party become aware of possible infringement by a Third Party of
the NDT Exclusive Licensed Patent Rights in any part of the CDx Field of Use. If
CDx has supplied NDT with evidence of infringement of the NDT Exclusive Licensed
Patent Rights, CDx may by notice request NDT to take steps to enforce the NDT
Exclusive Licensed Patent Rights. If NDT does not, within sixty (60) days of the
receipt of such notice, initiate an action against the alleged infringer in the
CDx Field of Use, CDx may upon notice to NDT initiate such an action at CDx’s
expense, either in CDx name or in NDT’s name if so required by law. CDx shall be
entitled to control any such action initiated by it.

 

6.2 Other Defensive Litigation. If a declaratory judgment action alleging
invalidity, unenforceability or non-infringement of any of the NDT Exclusive
Licensed Patent Rights or NDT Nonexclusive Licensed Patent Rights in the CDx
Field of Use is brought against CDx or NDT or the University, CDx may elect to
control the defense of such action, and if CDx so elects it shall bear all the
costs of the action. If mutually agreed between the parties, CDx may also
undertake the defense of any interference, opposition, inter partes review,
post-grant review or similar procedure with respect to the NDT Exclusive
Licensed Patent Rights or NDT Nonexclusive Licensed Patent Rights in the CDx
Field of Use, providing that CDx bears all the costs thereof.

 

6.3 Cooperation. In the event either party takes control of a legal action or
defense pursuant to this Sections 6.1 or 6.2, (thus becoming the “Controlling
Party”) the other party shall fully cooperate with and supply all assistance
reasonably requested by the Controlling Party instituting or carrying on such
action or defense, including by: (a) using commercially reasonable efforts to
have its employees consult and testify when requested; (b) making available
relevant records, papers, information, samples, specimens, and the like; and (c)
joining any such action in which it is an indispensable party. The Controlling
Party shall bear the reasonable expenses (including salary and travel costs)
incurred by the other party in providing such assistance and cooperation. Each
party shall keep the other party reasonably informed of the progress of the
action or defense, and the other party shall be entitled to participate in such
action or defense at its own expense and using counsel of its choice. As a
condition of controlling any action or defense involving the NDT Exclusive
Licensed Patent Rights or NDT Nonexclusive Licensed Patent Rights pursuant to
Sections 6.1 or 6.2, CDx shall use its best efforts to preserve the validity and
enforceability thereof.

 

6.4 Settlement. If CDx controls any action or defense under Section 6.1 or 6.2,
then CDx shall have the right to settle any claims thereunder, but only upon
terms and conditions that are reasonably acceptable to NDT. Should CDx elect to
abandon such an action or defense other than pursuant to a settlement with the
alleged infringer that is reasonably acceptable to NDT, CDx shall give timely
advance notice to NDT who, if it so desires, may continue the action or defense.

 

-9-

 

  

6.5 Recoveries. Any amounts paid to CDx by third parties as the result of an
action or defense pursuant to Sections 6.1 or 6.2 (including in satisfaction of
a judgment or pursuant to a settlement) shall first be applied to reimbursement
of the unreimbursed expenses (including attorneys’ fees and expert fees)
incurred by each party. Any remainder shall be divided between the parties as
follows:

 

(a) To the extent the amount recovered reflects CDx’s lost profits or royalties,
CDx shall retain the remainder, less the amount of any royalties that would have
been due NDT under Section 3 on account of such lost profits or royalties,
provided that (i) CDx shall in any event retain at least                    %)
of the remainder; and (ii) NDT shall receive an amount equal to the royalties it
would have received if such sales had been made by CDx, provided such an amount
shall in no event exceed                    %) of the remainder; and

 

(b) To the extent the amount recovered does not reflect CDx’s lost profits or
royalties,                    %) shall be paid to the party controlling the
action at the time of recovery, and                    %) to the other party.

 

6.6 Infringement Defense. If CDx, its Affiliate or distributor or other customer
is sued by a Third Party charging infringement of patent rights that cover a
Sublicensed Product, CDx will promptly notify NDT. CDx will be responsible for
the expenses of, and will be entitled to control the defense or settlement of,
any such action(s).

 

6.7 Marking. CDx agrees to mark the Sublicensed Products with the numbers of
applicable issued patents within the NDT Exclusive Licensed Patent Rights,
unless such marking is commercially infeasible in accordance with normal
commercial practices in the CDx Field of Use, in which case the parties shall
cooperate to devise a commercially reasonable alternative to such marking.

 

6.8 Expiration or Abandonment. In a case where one or more patents or particular
claims thereof within the NDT Exclusive Licensed Patent Rights or NDT
Nonexclusive Licensed Patent Rights expire, or are abandoned, or are declared
invalid or unenforceable by a court of last resort or by a lower court from
whose decree no appeal is taken, or certiorari is not granted within the period
allowed therefore, then the effect thereof hereunder shall be:

 

(a) that such patents or particular claims shall, as of the date of expiration
or abandonment or final decision as the case may be, cease to be included within
the NDT Exclusive Licensed Patent Rights or NDT Nonexclusive Licensed Patent
Rights for the purpose of this Agreement; and

 

(b) that such construction so placed upon the NDT Exclusive Licensed Patent
Rights or NDT Nonexclusive Licensed Patent Rights by the court shall be followed
from and after the date of entry of the decision, and royalties shall thereafter
be payable by CDx only in accordance with such construction.

 

In the event that CDx challenges the validity of NDT Exclusive Licensed Patent
Rights or NDT Nonexclusive Licensed Patent Rights, CDx may not cease paying
royalties as of the date validity of the claims in issue are challenged, but
rather may cease paying royalties as to those claims only after a final
adjudication of invalidity of those claims.

 

-10-

 

  

6.9 Adjustment. In the event that any of the contingencies provided for in
Paragraph 6.8 occurs, NDT agrees to renegotiate in good faith with CDx a
reasonable royalty rate under the remaining NDT Exclusive Licensed Patent Rights
or NDT Nonexclusive Licensed Patent Rights which are unexpired and in effect and
under which CDx desires to retain a license.

 

6.10 Sublicensee Challenge. If CDx or any of its Affiliates brings an action or
proceeding, or assists any Third Party in bringing an action or proceeding,
seeking a declaration or ruling that any claim in any of the NDT Exclusive
Licensed Patent Rights or NDT Nonexclusive Licensed Patent Rights is invalid or
unenforceable:

 

(a) during the pendency of such action or proceeding, the royalty rate will be
increased to double the royalty rate set forth in Section 3.3;

 

(b) should the outcome of such action or proceeding determine that any claim of
a Sublicensed Patent challenged by CDx is valid, enforceable, and/or infringed
by a Sublicensed Product, the royalty rate will be increased to triple the
royalty rate set forth in Section 3.3 and CDx shall pay NDT’s attorneys' fees,
expert witness fees, court costs, third-party costs, and other litigation
expenses;

 

(c) CDx shall have no right to recoup any royalties paid before such action or
proceeding or during the period in which such action or proceeding is pending
(including on appeal);

 

(d) CDx shall not pay royalties into any escrow or other similar account, but
rather shall continue to pay royalties directly to NDT; and

 

(e) NDT shall have full control and authority to defend the NDT Exclusive
Licensed Patent Rights or NDT Nonexclusive Licensed Patent Rights in the action
or proceeding.

 

CDx shall provide written notice to NDT at least ninety (90) days before CDx or
any of its Affiliates initiates any action or proceeding seeking a declaration
or ruling that any claim of any NDT Exclusive Licensed Patent Rights or NDT
Nonexclusive Licensed Patent Rights is invalid or unenforceable or that any
product would not infringe (but for this Agreement) any claim in the NDT
Exclusive Licensed Patent Rights or NDT Nonexclusive Licensed Patent Rights.
Licensee will include with such written notice an identification of all prior
art it believes is material.

 

Any dispute regarding the validity or enforceability of any of the NDT Exclusive
Licensed Patent Rights or NDT Nonexclusive Licensed Patent Rights, or whether
any product would infringe (but for this Agreement) any claim in the NDT
Exclusive Licensed Patent Rights or NDT Nonexclusive Licensed Patent Rights,
shall be litigated exclusive in the U.S. District Court for the Central District
of California situated in the County of Los Angeles, and each Party hereby
agrees to submit to the exclusive jurisdiction of such court, and waives any
objection to venue, for such purposes.

 

-11-

 

 

ARTICLE 7

CONFIDENTIALITY

 

7.1 Confidential Information. During the term of this Agreement, except as
provided herein, each Party shall maintain in confidence, and shall not use for
any purpose or disclose to any Third Party, information that is disclosed by the
other Party in writing and marked “Confidential” or that is disclosed orally and
confirmed in writing as confidential within forty-five (45) days following such
disclosure (collectively, “Confidential Information”). Confidential Information
shall not include any information that is: (i) already known to the receiving
Party at the time of disclosure hereunder, or (ii) now or hereafter becomes
publicly known other than through acts or omissions of the receiving Party, or
(iii) is disclosed to the receiving Party by a Third Party under no obligation
of confidentiality to the disclosing Party or (iv) independently developed by
the receiving Party without use of or reference to the Confidential Information
of the disclosing Party.

 

7.2 Permitted Usage. Each Party may use and disclose Confidential Information of
the other Party as follows: (i) under appropriate confidentiality provisions
substantially equivalent to those in this Agreement, in connection with the
performance of its obligations or exercise of rights granted to such Party in
this Agreement (ii) in connection with the filing for, prosecution, maintenance
and enforcement of the NDT Exclusive Licensed Patent Rights or NDT Nonexclusive
Licensed Patent Rights in accordance with this Agreement, complying with the
terms of agreements with third parties, prosecuting or defending litigation,
complying with applicable governmental regulations, filing for, obtaining and
maintaining regulatory approvals, or otherwise required by applicable Law,
provided, however, that if a Party is required by Law to make any such
disclosure of the other Party’s Confidential Information it will, except where
impracticable for necessary disclosures, give reasonable advance notice to the
other Party of such disclosure requirement and, except to the extent
inappropriate in the case of patent applications, will use its reasonable
efforts to secure confidential treatment of such Confidential Information
required to be disclosed; (iii) in communication with existing and potential
investors, consultants, advisors (including financial advisors, lawyers and
accountants) and others on a need to know basis, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement;
or (iv) to the extent mutually agreed to by the Parties. Except as set forth in
this Section 7.2, neither party may use or disclose Confidential Information of
the other Party. Each Party shall take at least those measures that it employs
to protect its own confidential information of a similar nature to protect the
secrecy of and avoid disclosure and unauthorized use of the Confidential
Information of the other Party, but in no event less than a reasonable degree of
care.

 

7.3 Confidential Terms. Each of the Parties agrees not to disclose to any Third
Party the terms and conditions of this Agreement without the prior approval of
the other Party, (i) except to advisors (including consultants, financial
advisors, attorneys and accountants) and potential and existing investors, in
each case under circumstances that reasonably protect the confidentiality
thereof, or (ii) to the extent necessary to comply with the terms of agreements
with third parties, or (iii) except to the extent necessary to comply with
applicable Law, including securities laws.

 

-12-

 

 

ARTICLE 8

INDEMNIFICATION

 

8.1 Indemnification by NDT. NDT hereby agrees to defend, hold harmless and
indemnify CDx and its Affiliates, and its and their agents, directors, officers
and employees from and against any liability or expense (including reasonable
legal expenses and attorneys’ fees) resulting from suits, claims, actions and
demands, in each case brought by a Third Party arising out of a material breach
of any of NDT’s representations and warranties under Article 9, provided that
(a) NDT is notified promptly of any third-party claim; (b) NDT has the sole
right to control and defend or settle any litigation within the scope of this
indemnity; and (c) all indemnified parties cooperate to the extent necessary in
defense of any third-party claims. The foregoing shall be the sole and exclusive
remedy of CDx for breach of Article 9.

 

8.2 Indemnification by CDx. CDx hereby agrees to defend, hold harmless and
indemnify NDT and its Affiliates, and its and their agents, directors, officers
and employees from and against any liability or expense (including reasonable
legal expenses and attorneys' fees) resulting from suits, claims, actions and
demands, in each case brought by a Third Party (1) arising out of a material
breach of any of CDx's representations and warranties under Article 9, or (2)
relating to the manufacture, sale, licensing, distribution or use of Sublicensed
Products by or on behalf of CDx or its Affiliates, except to the extent
involving or relating to a material breach by NDT of its representations and
warranties. CDx hereby further agrees to indemnify, defend and hold harmless the
University, its trustees, agents and employees from and against any and all
losses, damages, costs and expenses (including reasonable attorneys' fees)
arising out of Third Party claims brought against the University relating to the
manufacture, sale, licensing, distribution or use of Sublicensed Products by or
on behalf of CDx or its Affiliates.

 

8.3 Certain Damages. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING OUT OF THIS AGREEMENT,
HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY.

 

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

 

9.1 General Representations and Warranties. Each Party represents and warrants
to the other that: (i) it is duly organized and validly existing under the Laws
of the jurisdiction of its incorporation, and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;
(ii) it is qualified to do business and is in good standing in each jurisdiction
in which it conducts business; (iii) it is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate action; (iv) this Agreement is legally binding upon it and
enforceable in accordance with its terms and the execution, delivery and
performance of this Agreement and it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any material applicable Law; and (v) it is not
aware of any action, suit or inquiry or investigation instituted by any entity
which questions or threatens the validity of this Agreement.

 

-13-

 

  

9.2 NDT Representations and Warranties. NDT represents and warrants to CDx that
(i) it will maintain in full force and effect a valid license agreement to the
NDT Core Patent Rights in the CDx Field of Use, (ii) it has a valid and
enforceable written license to all NDT Exclusive Licensed Patent Rights and NDT
Nonexclusive Patent Rights in the CDx Field of Use; (iii) it has the right and
authority to enter into this Agreement and grant CDx the licenses and rights
granted under this Agreement; (iv) it has disclosed to CDx all material
information known to NDT as of the Effective Date relating to the prospects for
issuance of patents from the patent applications constituting the NDT Exclusive
Licensed Patent Rights or NDT Nonexclusive Patent Rights and the potential
validity and enforceability of such patents; v) all Technology delivered prior
to the date of Execution of this Agreement has been, and all Technology
delivered hereafter will be, materially accurate and complete; vi) it has not
previously granted and will not grant any right, license or interest in NDT
Exclusive Licensed Patent Rights or NDT Nonexclusive Patent Rights in the CDx
Field of Use, or any portion thereof, inconsistent with the rights and licenses
granted to CDx herein; (vii) to its knowledge, there are no threatened or
pending claims of third parties that would call into question the right of NDT
to grant to CDx the rights granted hereunder.

 

9.3 CDx Representations and Warranties. CDx represents and warrants that it will
manufacture, sell or otherwise distribute Licensed Products in the CDx Field of
Use pursuant to the terms of this Agreement.

 

9.4 Disclaimers.

 

(a) As Between the Parties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS, WARRANTIES OR CONDITIONS
(EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) WITH RESPECT TO THE SUBJECT MATTER
HEREOF OR ANY REPRESENTATIONS OR GIVES ANY WARRANTIES THAT ANY LICENSED PRODUCTS
WILL SUCCESSFULLY BE DEVELOPED USING THE RIGHTS UNDER THIS AGREEMENT, OR THAT
ANY SUCH LICENSED PRODUCTS WILL HAVE COMMERCIAL UTILITY OR REGULATORY
ACCEPTABILITY, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED
WARRANTIES OR CONDITIONS OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE, AND ALL WARRANTIES AND CONDITIONS OF THE VALIDITY OF THE LICENSED
PATENTS OR NONINFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.

 

(b) By NDT. NDT HEREBY DISCLAIMS, ANY EXPRESS OR IMPLIED REPRESENTATION,
WARRANTY, COVENANT, OR OTHER OBLIGATION THAT ANY PRACTICE BY OR ON BEHALF OF CDX
OF ANY INTELLECTUAL PROPERY SUB-LICENSED HEREUNDER IS OR WILL BE FREE FROM
INFRINGEMENT OF RIGHTS OF THIRD PARTIES.

 

(c) Acknowledgment of University Disclaimer. CDx acknowledges and accepts that,
pursuant to the University License Agreement, University has disclaimed any
express or implied representation, warranty, covenant or other obligation: (a)
that any practice by or on behalf of NDT of any NDT Exclusive Licensed Patent
Rights and NDT Nonexclusive Patent Rights is or will be free from infringement
of third parties; and (b) as to warranties of merchantability, fitness for a
particular purpose, or non-infringement of Third Party rights, with respect to
NDT Exclusive Licensed Patent Rights and NDT Nonexclusive Patent Rights.

 

-14-

 

 

ARTICLE 10

TERM AND TERMINATION

 

10.1 Term. Unless terminated earlier pursuant to this Article 10, the term of
this Agreement shall commence on the Effective Date and continue in full force
for the duration of the Royalty Term (the “Term”) upon which the Agreement
expires. Upon expiration of the Agreement, the licenses and rights granted to
CDx shall be fully paid and royalty-free.

 

10.2 Termination

 

(a) By Either Party for Breach. If either Party is in material breach of this
Agreement, including the non-payment of Royalties, the other Party must provide
notice of such breach in writing. If the Party in breach does not cure that
breach within sixty 60 days, the other party may terminate this Agreement.

 

(b) By Either Party for Insolvency. This Agreement shall terminate, without
notice, if at any time either Party (A) shall become insolvent, (B) shall cease
to carry on its business, is dissolved or shall go into liquidation, whether
compulsory or voluntary (other than a voluntary liquidation for the purpose of
reconstruction or amalgamation), (C) shall have an Insolvency Officer appointed
over the whole or any part of its assets, (D) institutes or has instituted
against it by a Third Party a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditor’s rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or is not dismissed,
discharged, stayed or restrained in each case within thirty (30) days of the
institution or presentation thereon, or (E) has a secured party take possession
of all or substantially all of its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within thirty (30) days thereafter, then, and in any of
the foregoing events (each an “Insolvency Event”). Either Party may terminate
this Agreement upon the insolvency of the other Party. Each Party agrees to
inform the other Party of its intention to file a voluntary petition of
bankruptcy, at least thirty (30) days prior to the filing of such a petition.
Either Party’s filing without conforming to this requirement shall be deemed a
material, pre-petition incurable breath of this Agreement which will cause this
Agreement to terminate without notice upon such filing.

 

(c) By NDT for Non-Productivity. NDT may terminate this Agreement upon 60-days
written notice if CDX (a) fails to sell to third-party customers at least one
thousand (1,000) units of Sublicense Product in any calendar year, or (b) does
not fulfill its due diligence obligations under Section 4.3. The right to
terminate shall not apply if failure to sell Sublicensed Products are
substantially the result of any failure or delay by NDT.

 

-15-

 

 

(d) By CDx for any Reason. Any provision herein notwithstanding, CDx shall have
the right to terminate this Agreement by giving NDT ninety (90) days’ prior
written notice referencing this Section 10.2(a).

 

(e) Effect of Termination of University License Agreement. In the event that CDx
terminates this Agreement for a material breach of this Agreement by NDT under
Section 10.2(a) or as a result of an Insolvency Event by NDT under Section
10.2(b), any sublicenses granted to NDT Exclusive Licensed Patent Rights and NDT
Nonexclusive Patent Rights by NDT pursuant to this Agreement shall survive
termination of this Agreement under the University License Agreement, provided
that the following conditions are met as of the date of such termination:

 

(1) CDx agrees to render to University all royalties or other consideration that
CDx would have owed to NDT under this Agreement;

 

(2) CDx agrees that University is a Third Party beneficiary under this
Agreement; and

 

(3) CDx agrees to hold NDT responsible for all obligations to CDx (other than
those requiring NDT to hold a license under the NDT Exclusive Licensed Patent
Rights and NDT Nonexclusive Patent Rights) unless University agrees to assume
such obligations.

 

10.3 Effect of Termination/Expiration.

 

(a) Retain Amounts Paid. In the event of termination of this Agreement, NDT
shall have the right to retain all amounts paid hereunder prior to the effective
date of such termination.

 

(b) Reversion of Rights. As of the effective date of a termination of this
Agreement, the rights of CDx in the NDT Exclusive Licensed Patent Rights and NDT
Nonexclusive Patent Rights and Technology shall revert to NDT, except as
provided in Section 10.2(e) and 10.3(c).

 

(c) Post-Termination Sales of Sublicensed Product. CDx may, for a period of no
longer than six (6) months after the effective date of the termination of the
Agreement, complete and sell any or all Sublicensed Products that were in the
process of manufacture or in inventory on the effective date of the termination;
provided, however, that it shall remain obligated to pay any and all applicable
Royalties thereon and other amounts related thereto as provided in this
Agreement, and the terms and conditions of this Agreement applicable thereto
shall remain in full force and effect during such six (6)-month period.

 

(d) No Release. Termination or expiration of this Agreement shall not release
either Party hereto from any liability which at the time of such termination or
expiration has already accrued to the other Party.

 

(e) Survival. Articles 1, 7 (for the period set forth therein), 8, 11, 12 and 13
and Sections 3.10 (for the period set forth therein), 9.4, and 10.3 shall
survive the expiration and any termination of this Agreement. Except as
otherwise provided in this Article 10 all other provisions of this Agreement
shall terminate upon the expiration or termination of this Agreement.

 

-16-

 

 

ARTICLE 11

DISPUTE RESOLUTION

 

11.1 Disputes. In the event of any dispute between the Parties arising out of or
in connection with this Agreement, either Party may, by written notice to the
other, have such dispute referred to the Chief Executive Officers of NDT and CDx
for attempted resolution by good faith negotiations within thirty (30) days
after such notice is received, and in such event, each Party shall cause its
representative to meet and be available to attempt to resolve such issue.
Notwithstanding the foregoing, neither Party shall be obligated to negotiate for
more than thirty (30) days. If the Parties should resolve such dispute or claim,
a memorandum setting forth their agreement will be prepared and signed by both
Parties if requested by either Party.

 

11.2 Arbitration. In the event that the Parties are unable to resolve any such
matter pursuant to Section 11.1, then either Party may initiate arbitration
pursuant to this Section 11.2. Any arbitration under this Section 11.2 shall be
conducted by Judicial Arbitration and Mediation Services (“JAMS”) in San Diego
in accordance with the applicable JAMS rules by a single arbitrator, unless an
alternative arbitrator service and rules are agreed to by the parties. In such
arbitration, the arbitrator shall select an independent expert with significant
experience relating to the subject matter of such dispute to advise the
arbitrator with respect to the subject matter of the dispute. If the Parties are
unable to agree on an arbitrator, the arbitrator shall be selected by the chief
executive of the San Francisco office of JAMS. The costs of such arbitration
shall be shared equally by the Parties, and each Party shall bear its own
expenses in connection with the arbitration. The Parties shall use good faith
efforts to complete arbitration under this Section 11.2 within sixty (60) days
following the initiation of such arbitration. The arbitrator shall establish
reasonable additional procedures to facilitate and complete such arbitration
within such sixty (60) day period. Nothing in this Agreement shall limit the
right of either Party to seek to obtain in any court of competent jurisdiction
any equitable or interim relief or provisional remedy, including injunctive
relief.

 

ARTICLE 12

PRODUCT LIABILITY

 

12.1 Indemnification. CDx agrees that NDT and its Affiliates and University
(including its trustees, officers, faculty and employees) shall have no
liability to CDx, its Affiliates, their customers or any Third Party, for any
claims, demands, losses, costs, or other damages which may result from personal
injury, death, or property damage related to the Sublicensed Products (“Product
Liability Claims”). CDx agrees to defend, indemnify, and hold harmless NDT and
its Affiliates and the University, its trustees, officers, faculty and employees
from any such Product Liability Claims, provided that: (a) CDx is notified
promptly of any Product Liability Claims; (b) CDx has the sole right to control
and defend or settle any litigation within the scope of this indemnity; and (c)
all indemnified parties cooperate to the extent necessary in the defense of any
Claims.

 

-17-

 

 

12.2 Insurance. Prior to such time as CDx begins to manufacture, sell,
distribute or use Sublicensed Products, CDx shall at its sole expense, procure
and maintain policies of comprehensive general liability insurance in amounts
not less than one million dollars ($1,000,000) per incident and three million
dollars ($3,000,000) in annual aggregate, and naming those indemnified under
Section 12.1 as additional insureds. Such comprehensive general liability
insurance shall provide: (a) product liability coverage; and (b) broad form
contractual liability coverage for CDx’s indemnification of NDT and the
University under Section 12.1. In the event the aforesaid product liability
coverage does not provide for occurrence liability, CDx shall maintain such
comprehensive general liability insurance for a reasonable period of not less
than five (5) years after it has ceased commercial distribution or use of any
Sublicensed Product. Licensee shall provide NDT with written evidence of such
insurance upon request of NDT.

 

12.3 Loss of Coverage. CDx shall provide NDT with notice at least fifteen (15)
days prior to any cancellation, non-renewal or material change in such
insurance, to the extent CDx receives advance notice of such matters from its
insurer. If CDx does not obtain replacement insurance providing comparable
coverage within sixty (60) days following the date of such cancellation,
non-renewal or material change, NDT shall have the right to terminate this
Agreement effective at the end of such sixty (60) day period without any
additional waiting period; provided that if CDx provides credible written
evidence that is has used reasonable efforts, but is unable, to obtain the
required insurance, NDT shall not have the right to terminate this Agreement,
and NDT instead shall cooperate with CDx to either (at NDT’s discretion) grant a
limited waiver of CDx’s obligations under this Article or assist CDx in
identifying a carrier to provide such insurance or in developing a program for
self-insurance or other alternative measures.

 

ARTICLE 13
GENERAL

 

13.1 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California, United
States of America, without reference to principles of conflicts of law.

 

13.2 Assignment. This Agreement may not be assigned by either Party, whether by
operation of law or otherwise, without the prior written consent of the other
Party. Notwithstanding the foregoing, either Party may, without such consent,
assign this Agreement and its rights, obligations and interests (i) to an
Affiliate that is under control of the subject Party, or (ii) in connection with
a merger, acquisition, or sale involving all or substantially all of the subject
Party’s business or assets provided that any assignee under such circumstances
shall be fully bound by the terms of this Agreement.

 

13.3 Independent Contractors. The Parties agree that the relationship of NDT and
CDx established by this Agreement is that of independent contractors.
Furthermore, the Parties agree that this Agreement does not, is not intended to,
and shall not be construed to, establish an employment, agency or any other
relationship. Except as may be specifically provided herein, neither Party shall
have any right, power or authority, nor shall they represent themselves as
having any authority to assume, create or incur any expense, liability or
obligation, express or implied, on behalf of the other Party, or otherwise act
as an agent for the other Party for any purpose.

 

-18-

 

 

13.4 Force Majeure. Except for the payment of monies, in the event either Party
hereto is prevented from or delayed in the performance of any of its obligations
hereunder by reason of acts of God, war, strikes, riots, storms, fires,
earthquake, power shortage or failure, failure of the transportation system, or
any other cause whatsoever beyond the reasonable control of the Party, the Party
so prevented or delayed shall be excused from the performance of any such
obligation during a period that is reasonable in light of such force majeure
event.

 

13.5 Notices. Any notice, request, delivery, approval or consent required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been sufficiently given if delivered in person, transmitted by
facsimile (receipt verified) or by express courier service (signature required)
or five (5) days after it was sent by registered letter, return receipt
requested (or its equivalent), provided that no postal strike or other
disruption is then in effect or comes into effect within two (2) days after such
mailing, to the Party to which it is directed at its address or facsimile number
shown below or such other address or facsimile number as such Party will have
last given by notice to the other Party.

 

If to NDT:   Dr. William Royea, President     Next Dimension Technologies, Inc.
    1 West Mountain Street, #11     Pasadena, California 91103

 

If to CDx:   Daniel Yazbeck, CEO     CDx Inc.     4225 Executive Square Suite
600     La Jolla, CA, 92037           Attention: __________     Fax:   (858)
434-0705

 

13.6 Compliance with Law. Each Party shall comply with all Laws in connection
with its activities pursuant to this Agreement.

 

13.7 No Endorsement. CDx agrees that it shall not make any form of
representation or statement which would constitute an express or implied
endorsement by NDT or the University of any Sublicensed Project, and that it
shall not authorize others to do so, without first having obtained written
approval from NDT / the University, except as may be required by governmental
law, rule or regulation.

 

13.8 No Waiver. A waiver, express or implied, by either NDT or CDx of any right
under this Agreement or of any failure to perform or breach hereof by the other
Party hereto shall not constitute or be deemed to be a waiver of any other right
hereunder or of any other failure to perform or breach hereof by such other
Party, whether of a similar or dissimilar nature thereto.

 

-19-

 

 

13.9 Severability. If any provision of this Agreement shall be found by a court
to be void, invalid or unenforceable, the same shall be reformed to comply with
applicable law or stricken if not so conformable, so as not to affect the
validity or enforceability of the remainder of this Agreement, and the remainder
of the Agreement shall remain in full force and effect.

 

13.10 Export Regulations. This Agreement is subject in all respects to the laws
and regulations of the United States of America, including the Export
Administration Act of 1979, as amended, and any regulations thereunder. CDx or
its sublicensees will not in any form export, reexport, resell, ship, divert, or
cause to be exported, re-exported, resold, shipped, or diverted, directly or
indirectly, any product or technical data or software of the other party, or the
direct product of such technical data or software, to any country for which the
United States Government or any agency thereof requires an export license or
other governmental approval without first obtaining such license or approval.

 

13.11 Interpretation. The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Unless specified to the
contrary, references to Articles, Sections or Exhibits mean the particular
Articles, Sections or Exhibits to this Agreement and references to this
Agreement include all Exhibits hereto. Unless context otherwise clearly
requires, whenever used in this Agreement: (i) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation;” (ii) the word “day” or “year” means a calendar day or year
unless otherwise specified; (iii) the word “notice” means notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other written communications contemplated under this Agreement;
(iv) the words “hereof,” “herein,” “hereby” and derivative or similar words
refer to this Agreement; (v) the word “or” shall be construed as the inclusive
meaning identified with the phrase “and/or;”(vi) words of any gender include the
other gender; and (vii) words using the singular or plural number also include
the plural or singular number, respectively.

 

13.12 Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the Parties with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous negotiations, representations,
agreements, and understandings, written or oral, that the Parties may have
reached with respect to the subject matter hereof. No agreements altering or
supplementing the terms hereof may be made except by means of a written document
signed by the duly authorized representatives of each of the Parties hereto. For
clarity, the Joint Development Agreement shall remain in full force and effect.

 

13.13 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

 

-20-

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the Effective Date.

 

      (NDT)   (CDx)       By: /s/ William Royea   By: /s/ Daniel Yazbeck Name:
William Royea   Name: Daniel Yazbeck Title: President   Title: CEO Date:

5/19/15

  Date:

5/19/15

 

-21-

 

 

EXHIBIT A

 

NDT EXCLUSIVE LICENSED PATENT RIGHTS

 

Patent #  Serial #  Title  Issue date 7,359,802  10/618,546  Methods for Remote
Characterizations of an Odor  4/15/2008 7,189,353  11/054,055  Use of
Spatiotemporal Response Behavior in Sensor Arrays to Detect Analytes in Fluids 
3/13/2007 7,144,553  10/651,917  Use of An Array of Polymeric Sensors of Varying
Thickness for Detecting Analytes in Fluids  12/5/2006 6,759,010  09/910,243  Use
of An Array of Polymeric Sensors of Varying Thickness for Detecting Analytes in
Fluids  7/6/2004 6,610,367  09/910,242  Use of An Array of Polymeric Sensors of
Varying Thickness for Detecting Analytes in Fluids  8/26/2003 6,170,318 
09/183,724  Methods of Use for Sensor Based Fluid Detection Devices  1/9/2001
6,093,308  09/258,713  Sensors for Detecting Analytes in Fluids  7/25/2000
6,013,229  09/095,376  Sensor Arrays for Detecting Analytes in Fluids  1/11/2000
6,010,616  08/986,500  Sensor Arrays for Detecting Analytes in Fluids  1/4/2000
5,959,191  09/006,279  Sensor Arrays for Detecting Analytes in Fluids  9/28/1999
5,951,846  09/006,142  Sensor Arrays for Detecting Analytes in Fluids  9/14/1999
5,911,872  08/949,730  Sensors for Detecting Analytes in Fluids  6/15/1999
5,891,398  09/154,604  Sensor Arrays for Detecting Analytes in Fluids  4/6/1999
5,788,833  08/696,128  Sensors for Detecting Analytes in Fluids  8/4/1998
5,698,089  08/689,227  Sensor Arrays for Detecting Analytes in Fluids 
12/16/1997 5,571,401  08/410,809  Sensor Arrays for Detecting Analytes in
Fluids  11/5/1996 DE 0820585  696 05 906.1-08  Sensor Arrays for Detecting
Analytes in Fluids  12/29/1999 3,963,474  08-529590/96  Sensor Arrays for
Detecting Analytes in Fluids  6/1/2007 1,151,272   99960357.4  Simultaneous
Determination of Equilibrium and Kinetic Properties  9/30/2009 918986 
97938223.1  Sensor Arrays for Detecting Analytes in Fluids  10/17/2007 820585 
96910563.4  Sensor Arrays for Detecting Analytes in Fluids  12/29/1999

 

 

 

 

EXHIBIT B

 

NDT NONEXCLUSIVE LICENSED PATENT RIGHTS

 

Patent #  Serial #  Title  Issue date 8,394,330  09/409,644  Conductive Organic
Sensors, Arrays and Methods of Use  3/12/2013 7,966,132  12/082,972  Methods for
Remote Characterizations of an Odor  6/21/2011 7,955,561  11/108,538  Colloidal
Particles Used in Sensing Arrays  6/7/2011 7,595,023  11/490,732  Spatiotemporal
and Geometric Optimization of Sensor Arrays for Detecting Analytes in Fluids 
9/29/2009 7,175,885  09/770,089  Compositionally Different Polymer-Based Sensor
Elements and Method for Preparing Same  2/13/2007 7,122,152  09/842,204 
Spatiotemporal and Geometric Optimization of Sensor Arrays for Detecting
Analytes in Fluids  10/17/2006 6,962,675  10/214,794  Use of Spatiotemporal
Response Behavior in Sensor Arrays to Detect Analytes in Fluids  11/8/2005
6,773,926  09/963,788  Nanoparticle-Based Sensors for Detecting Analytes in
Fluids  8/10/2004 6,631,333  09/596,758  Methods for Remote Characterizations of
an Odor  10/7/2003 6,571,603  09/318,900  Method of Resolving Analytes In a
Fluid  6/3/2003 6,455,319  09/568,784  Use of Spatiotemporal Response Behavior
in Sensor Arrays to Detect Analytes in Fluids  9/24/2002 6,387,329  09/442,074 
Use of An Array of Polymeric Sensors of Varying Thickness for Detecting Analytes
in Fluids  5/14/2002 6,350,369  09/291,932  Method and System for Determining
Analyte Activity  2/26/2002 6,290,911  09/106,791  Compositionally Different
Polymer-Based Sensor Elements and Method for Preparing Same  9/18/2001
2,264,839  2264839  Sensors Arrays for Detecting Analytes in Fluids  5/9/2006
993,605  98931709.4  Compositionally Different Polymer-Based Sensor Elements and
Method for Preparing Same  4/19/2000 334,530  334530  Sensor Arrays for
Detecting Analytes in Fluids  7/6/2000 206,322  992497  Sensor Arrays for
Detecting Analytes in Fluids  1/30/2002 193,532  977351  Sensor Arrays for
Detecting Analytes in Fluids  9/27/1999 n/a  99930562.6  Polymer/Plasticizer
Based Sensor  n/a n/a  99931777.9  Colloidal Particles Used In Sensing Arrays 
n/a n/a  n/a  A Portable Electronic Nose  n/a

 

-2-

 

 

EXHIBIT C

 

CORE PATENT RIGHTS

 

Patent #  Serial #  Title  Issue date 7,359,802  10/618,546  Methods for Remote
Characterizations of an Odor  4/15/2008 7,189,353  11/054,055  Use of
Spatiotemporal Response Behavior in Sensor Arrays to Detect Analytes in Fluids 
3/13/2007 7,144,553  10/651,917  Use of An Array of Polymeric Sensors of Varying
Thickness for Detecting Analytes in Fluids  12/5/2006 6,759,010  09/910,243  Use
of An Array of Polymeric Sensors of Varying Thickness for Detecting Analytes in
Fluids  7/6/2004 6,610,367  09/910,242  Use of An Array of Polymeric Sensors of
Varying Thickness for Detecting Analytes in Fluids  8/26/2003 6,170,318 
09/183,724  Methods of Use for Sensor Based Fluid Detection Devices  1/9/2001
6,093,308  09/258,713  Sensors for Detecting Analytes in Fluids  7/25/2000
6,013,229  09/095,376  Sensor Arrays for Detecting Analytes in Fluids  1/11/2000
6,010,616  08/986,500  Sensor Arrays for Detecting Analytes in Fluids  1/4/2000
5,959,191  09/006,279  Sensor Arrays for Detecting Analytes in Fluids  9/28/1999
5,951,846  09/006,142  Sensor Arrays for Detecting Analytes in Fluids  9/14/1999
5,911,872  08/949,730  Sensors for Detecting Analytes in Fluids  6/15/1999
5,891,398  09/154,604  Sensor Arrays for Detecting Analytes in Fluids  4/6/1999
5,788,833  08/696,128  Sensors for Detecting Analytes in Fluids  8/4/1998
5,698,089  08/689,227  Sensor Arrays for Detecting Analytes in Fluids 
12/16/1997 5,571,401  08/410,809  Sensor Arrays for Detecting Analytes in
Fluids  11/5/1996 7,966,132  12/082,972  Methods for Remote Characterizations of
an Odor  6/21/2011 6,571,603  09/318,900  Method of Resolving Analytes In a
Fluid  6/3/2003 6,350,369  09/291,932  Method and System for Determining Analyte
Activity  2/26/2002

 

 

-3-



 

